Dissenting Opinion by
Montgomery, J.:
I dissent in this case for the same basic reason assigned for my dissent in the Oluschak Unemployment Compensation Case, 192 Pa. Superior Ct. 255, 159 A. 2d 750. In this case notice of claimant’s intention to resign from Westinghouse Electric Corporation is likewise made a requirement to his qualifying for unemployment compensation, although he had secured subsequent employment at the ITE Circuit Breaker Company and had worked there approximately six months. This, in my opinion, was not a legal requirement. Therefore, claimant should be given a rehearing and the bona tides of his intentions to make his new employment permanent determined regardless of his failure to notify Westinghouse of his intention to resign.